Citation Nr: 1755170	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for right shoulder sprain with osteoarthritis, for the period prior to June 11, 2014.

2. Entitlement to an evaluation in excess of 40 percent for right shoulder sprain with osteoarthritis, for the period after June 11, 2014.

3. Entitlement to an evaluation in excess of 40 percent for degenerative changes of the lumbosacral spine (low back disability). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The Board notes that since that rating decision, the Veteran's right shoulder sprain with osteoarthritis has been increased over time, with the most recent May 2015 rating decision resulting in a staged evaluation, which is now reflected on the title page. 

In March 2017, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

During the March 2017 hearing, testimony was taken regarding entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability (TDIU). To the extent that this testimony raised the issue of an earlier effective date for the award of TDIU, the Board advises the Veteran that he must file the appropriate claims form with the RO. 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017). See also 79 Fed. Reg. 57660  (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises). As such, the Board declines to take jurisdiction over it at this time. 

Again, the Board notes the Veteran was in receipt of a TDIU for the period of February 5, 2010 through March 10, 2017.  Effective that date a 100 percent combined rating was established.  He is also in receipt of special monthly compensation based on housebound criteria. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records, to provide a new VA examination, and to issue a supplemental statement of the case if the benefits are not granted.

The Veteran seeks entitlement to increased evaluations for right shoulder sprain with osteoarthritis and degenerative changes of the lumbosacral spine (low back disability). 

As noted above, a 20 percent evaluation for the Veteran's right shoulder sprain with arthritis was in effect for the period prior to June 11, 2014. For the period after June 11, 2014, a 40 percent evaluation has been in effect. This increase was based primarily upon the results of a June 2014 VA examination, wherein the Veteran's shoulders and thoracolumbar spine were examined. 

In March 2017, the Veteran testified that his right shoulder sprain and low back disability have worsened. Specifically, he complained of numbness and feeling paralyzed at times. He explained that the right side of his body is deteriorating rapidly and that he requires bedrest and in-home care due to the pain that he experiences. It was also suggested that he has a history of incapacitating episodes.

The Board observes that soon after the Veteran's March 2017 hearing, he underwent another VA shoulder examination in April 2017, which formed the basis for the previously discussed June 2017 rating decision, which included a grant of service connection for a left shoulder disability, evaluated as 20 percent disabling. Notably, the Veteran's right shoulder was examined as well, but no action was taken by the AOJ. As this new and relevant evidence has not been initially considered by the AOJ, remand is required for initial review of the evidence and for issuance of a supplemental statement of the case if the claim is not otherwise satisfied. 38 C.F.R. §§ 19.31, 19.37(a) (2017).

The Veteran has essentially claimed that his low back disability has worsened since his most recent and pertinent VA examination. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). Given the Veteran's testimony and the time period since the Veteran's previous VA examination, the Board finds that a new VA examination would be of considerable assistance in determining his claim.

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to the Veteran, he has received some treatment for his conditions, but there are no treatment records after approximately 2015. Therefore, the AOJ should obtain any additional relevant and appropriate medical treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.  In addition, the Veteran should be asked to provide any evidence that he was prescribed bed rest by a physician as treatment of his back disorder.

2. After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative changes of the lumbosacral spine (low back disability).

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's low back disability under the rating criteria. In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis. He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify any/all neurological manifestations of the disability.  Evidence used in making this determination should be highlighted.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire electronic claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, including consideration of the results from the Veteran's April 2017 VA shoulder examination, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with another supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




